BLAND, P. J.
(after stating the facts). — It is conceded by the appellants that if Kaltenbach and Boro did not have the right to cancel the lease without the consent of the plaintiff, the judgment should be affirmed. “Whether or not they had that right, we think, 'depends upon whether the plaintiff was a mere security for the payment of the rent or whether, in consideration of becoming such security, it was given a beneficial interest in the contract of lease. That a consideration was given for its becoming security, admits of no doubt. The consideration was, that Boro keep his saloon on the premises for the entire term of the lease and that he “nor any one claiming through or under him shall or will, at any time during the term aforesaid, sell, tap, barter or give away, or permit to be sold, tapped, bartered or given away by any person whomsoever on the premises aforesaid, or any part thereof, any beer or malt liquors other than such manufactured and sold by said St. Louis Brewing Association, without its written consent first had and obtained.” This covenant gave plaintiff a beneficial interest in the lease and it could not be surrendered without its consent.
The “judgment is affirmed.
All concur.